DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 01/25/2021, with respect to claims 1-6, 8-12, 18, and 21-23 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-6, 8-12, 17-18 and 21-23 has been withdrawn. 
Allowable Subject Matter
Claims 1-6, 8-12, 17-18 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 11 recite a method/system for monitoring motion during medical imaging which includes various imitational steps including initiating an acquisition of image data, measuring neurophysiological signal of a patient and predicting whether a patient motion will occur based on the neurophysiological signal, modifying the acquisition of image data when it is predicted that the patient motion will occur, initiating a mental focus device attracting a focus of the patient; and detecting and measuring, via a sensor, the patient's level of attention to the mental focus device based on the patient's focus on the mental focus device wherein the measured level of attention is used to determine the patient's level of focus on instructions to modify the acquisition of image data for the patient based on the patient's level of focus on instructions by shifting the acquisition of data to a less motion sensitive area of the patient. The prior art . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792